Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yanyan Wang on 12 January 2020.
The application has been amended as follows: the contents of Claim 18 have been incorporated into Claim 1 and Claim 18 has been cancelled. See the full claim set below.
(Currently Amended) A flow battery comprising: a lithium precipitate particle made of lithium only; 
a first liquid containing dissolved therein a condensed aromatic compound and lithium that emits a solvated electron to be a cation; 
a first electrode immersed in the first liquid to generate the lithium precipitate particle by making the lithium precipitated; and 
a first circulator including a first container and a first filter, 
wherein the first circulator circulates the first liquid between the first electrode and the first container, 
wherein the first circulator transfers the lithium precipitate particle generated on the first electrode to the first container, 
wherein the first container stores the lithium precipitate particle, 

wherein the first filter filters out the lithium precipitate particle.

(Previously Presented) The flow battery according to claim 1, 
wherein, during charging, the first electrode reduces the condensed aromatic compound, 
wherein, during charging, the first electrode generates the lithium precipitate particle, 
wherein, during discharging, the first electrode oxidizes the condensed aromatic compound, and 
wherein, during discharging, the lithium precipitate particle dissolves in the first liquid.

(Previously Presented) The flow battery according to claim 1, 
wherein the first filter is at least one of a glass fiber paper filter, a polypropylene nonwoven fabric, a polyethylene nonwoven fabric, and a metal mesh unreactive with the lithium.

(Original) The flow battery according to claim 1, 
wherein the condensed aromatic compound is at least one selected from the group consisting of phenanthrene, biphenyl, O-terphenyl, trans-stilbene, triphenylene, anthracene, butyrophenone, valerophenone, acenaphthene, acenaphthylene, fluoranthene, and benzil.

(Previously Presented) The flow battery according to claim 1, further comprising an electrolyte salt, 
wherein the electrolyte salt is dissolved in the first liquid, and 


(Previously Presented) The flow battery according to claim 11, further comprising an electrolyte salt, 
wherein the electrolyte salt is dissolved in at least one of the first liquid and the second liquid, and 
wherein a concentration of the electrolyte salt in the first liquid is lower than a concentration of the electrolyte salt in the second liquid.

(Original) The flow battery according to claim 6, 
wherein the electrolyte salt is dissolved in the second liquid and is not dissolved in the first liquid.

(Original) The flow battery according to claim 5, 
wherein the electrolyte salt is at least one selected from the group consisting of LiBF4, LiN(SO2-CF3)2, LiN(SO2F)2 and LiCF3SO3.

(Original) The flow battery according to claim 1, 
wherein an electrolyte salt is dissolved in the first liquid, and 
wherein the electrolyte salt is LiPF6.

(Original) The flow battery according to claim 1,


(Previously Presented) The flow battery according to claim 1, further comprising: 
a second liquid containing a second electrode-side mediator dissolved therein; 
a second electrode that serves as a counter electrode of the first electrode and is immersed in the second liquid; 
a second active material immersed in the second liquid; and 
a separator that separates the first electrode and the first liquid from the second electrode and the second liquid, 
wherein the second electrode oxidizes and reduces the second electrode-side mediator, and 
wherein the second active material oxidizes and reduces the second electrode-side mediator.

(Previously Presented) The flow battery according to claim 11, 
wherein the lithium is dissolved in the second liquid, 
wherein, during charging, the second electrode oxidizes the second electrode-side mediator, 
wherein, during charging, the second active material reduces the second electrode-side mediator oxidized by the second electrode to release the lithium, 
wherein, during discharging, the second electrode reduces the second electrode-side mediator, and 


(Original) The flow battery according to claim 11, 
wherein the second electrode-side mediator is tetrathiafulvalene.

(Original) The flow battery according to claim 11, 
wherein the second active material is lithium iron phosphate.

(Original) The flow battery according to claim 11, further comprising 
a second circulator, 
wherein the second circulator circulates the second liquid between the second electrode and the second active material.

(Previously Presented) The flow battery according to claim 15, 
wherein the second circulator includes a second container, 
wherein the second active material and the second liquid are contained in the second container, 
wherein the second circulator circulates the second liquid between the second electrode and the second container, 
wherein the second active material comes into contact with the second liquid within the second container, and the second electrode-side mediator is thereby oxidized and reduced by the second active material, and 


(Previously Presented) The flow battery according to claim 16, 
wherein the second circulator includes a second filter that filters out the second active material, and 
wherein the second filter is disposed in a channel through which the second liquid flows from the second container to the second electrode.

(Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art Delnick (US 20150255803 A1), Perry (US 20140227620 A1), Yang “A membrane-free lithium/polysulfide semi-liquid battery for large-scale energy storage”, Energy and Environmental Science, 2013, and Yoshie (US 20120135278 A1) does not teach a flow battery comprising a lithium precipitated particle made of only lithium, a first liquid containing dissolved therein a condensed aromatic compound and lithium that emits a solvated electron to be a cation and a first electrode immersed in the first liquid to generate the lithium precipitate particle by making the lithium precipitated as claimed in Claim 1. There is no teaching or motivation for one of ordinary skill in the art as of the effective filing date of the invention to modify any of these references to include these claimed features together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Amendment
In view of applicant’s amendment to Claim 1, the rejection of record under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments regarding the rejection of record to Claim 18 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejection of Claim 18 under 35 U.S.C. 112(a) has been withdrawn based on instant specification [0095]-[0097].
Applicant’s arguments regarding the rejections of record under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of Claims 1-18 under 35 U.S.C. 103 as being unpatentable over Delnick (US 20150255803 A1) have been withdrawn. Delnick does not teaches a lithium precipitate particle as claimed.
Therefore, the claims are allowed as indicated above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newly cited reference Yang et al, “A membrane-free lithium/polysulfide semi-liquid battery for large-scale energy storage”, Energy and Environmental Science, 2013, teaches a lithium-containing precipitate in a flow battery (see introduction regarding insoluble Li2S2 and Li2S phases) but does not teach a lithium precipitate particle made of lithium only as claimed. Further, based on this reference, there would not have been any motivation for one of ordinary skill in the art as of the effective filing date of the claimed invention to modify this flow battery such that the precipitate particle includes only lithium. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723